Citation Nr: 1827492	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for left knee patellofemoral syndrome in excess of 10 percent.

2.  Entitlement to an increased disability rating (or evaluation) for right knee patellofemoral syndrome in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1981 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied increased disability ratings for the issues on appeal.  

The issues on appeal were previously before the Board in April 2016, where, in pertinent part, the issues were remanded to schedule the Veteran for a new VA knee examination.  Upon the matter being returned to the Board, in an August 2017 decision, for the reasons discussed below, the Board found the November 2016 VA knee examination to be inadequate and remanded for a new examination.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons discussed below, the Board finds the subsequently conducted December 2017 VA knee examination to also be inadequate, and remand for an addendum opinion is necessary.

The Veteran testified before the undersigned Veterans Law Judge in Washington, DC, at a February 2016 Board Central Office hearing.  Further, the Veteran testified before a Decision Review Officer (DRO) at a June 2011 hearing at the RO.  The hearing transcripts have been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its April 2016 remand directives, the Board directed a VA examiner to report the extent of the Veteran's right and left knee patellofemoral syndrome symptoms in accordance with VA rating criteria.  Under DeLuca v. Brown, 8 Vet. App. 202 (1995), painful motion is considered limited motion at the point that pain actually sets in.  Per the report from the November 2016 VA knee examination, range of motion testing showed full right knee extension to 0 degrees, and limited right knee flexion to 90 degrees.  Further, the Veteran was reported to have full left knee extension to 0 degrees, and limited left knee flexion to 85 degrees.  

It was unclear to the Board at the time of its August 2017 decision if the degrees of flexion noted were the degrees at which painful limitation of motion set in; however, further down the VA knee examination report the VA examiner noted that there was pain on range of motion in both knees on both flexion and extension.  As the VA examiner noted full (0 percent) extension in both knees, the Board found that, presumably, the reported degrees on both flexion and extension were not the degrees at which painful limitation of motion set in.  As such, the Board found that remand for new range of motion testing was necessary.

The Veteran received a new VA knee examination in December 2017.  This time, range of motion testing showed full right and left knee extension to 0 degrees, and limited right and left knee flexion to 80 degrees; however, again the VA examiner noted pain on both flexion and extension.  As such, it appears the VA examiner again failed to identify the point at which painful limitation of motion set in; therefore, the Board finds remand necessary to obtain an addendum opinion addressing this outstanding question. 

Additionally, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from October 2017.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for right and left knee patellofemoral syndrome.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the right and left knee patellofemoral syndrome, not already of record, for the period from October 2017.

3.  Return the December 2017 VA knee examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should provide the following opinions:

A)  At what degree of measurement was there objective evidence of painful motion on extension of the right knee?

B)  At what degree of measurement was there objective evidence of painful motion on extension of the left knee?

C)  At what degree of measurement was there objective evidence of painful motion on flexion of the right knee?

D)  At what degree of measurement was there objective evidence of painful motion on flexion of the left knee?

4.  Then readjudicate the issues of an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent and an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

